Judgement, Supreme *313Court, New York County (Roger S. Hayes, J.), rendered December 16, 2005, convicting defendant, after a jury trial, of resisting arrest, and sentencing him to a conditional discharge for a period of one year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The circumstances, including defendant’s threats of violence while holding a knife, support the conclusion that the police were in the process of arresting defendant, that he knew that the men detaining him were trying to arrest him, and that he intended to resist arrest (see People v Clark, 241 AD2d 710 [1997], lv denied 90 NY2d 1010 [1997]; People v Gray, 189 AD2d 922 [1993], lv denied 81 NY2d 886 [1993]). Concur—Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.